Exhibit 10.6
CONSULTING AGREEMENT
BETWEEN
US DRY CLEANING CORPORATION
AND
THE WATLEY GROUP, LLC


THIS AGREEMENT is entered into as of the 12th day of July, 2005, by and among
the following parties (hereinafter collectively referred to as the "Parties");
 
The Watley Group, LLC, a California limited liability company
 
AND
   
US Dry Cleaning Corporation, a Nevada corporation
   
RECITALS
   
US Dry Cleaning (hereinafter referred to as the "USDC" or the "Company"), a
Nevada corporation, directly or through one or more of its affiliates would like
to enter into a business combination transaction (the Transaction") with
Publico, a publicly tradable company (following the closing of the Transaction),
(Publico and USDC are referred to herein as the "Public Company") and,
thereafter, to list the Public Company's shares of common stock (the "Common
Stock") on a nationally recognized stock exchange or to request a market-maker
to commence quotations of the Common Stock on an electronic exchange medium. The
company plans to acquire other dry cleaning businesses as well as grow;
   
AND
    Whereas, Watley is a management consulting and advisory firm with management
consulting expertise and has relationships and contacts that will assist the
Company in achieving its business plan and financing needs;  
AGREEMENT
    NOW THEREFORE, for good and valuable consideration, the Parties, intending
legally to be bound, hereby agree as follows  
SERVICES
   
1.
During the term of any consulting agreement hereof, Watley shall act as a
management consultant to USDC or the Public Company, as relevant.
   
2.
During the term hereof, Watley shall act as the exclusive financial consultant
to USDC and, following the closing of the Transaction, the Public Company.
 
 
3.
If Requested by USDC ("USDC" or the "Company") or the Public Company, in
anticipation of the closing of the Transaction and for the benefit of USDC and
the Public Company, Watley will conduct a two-day strategic planning seminar
with USDC's senior management, directors, and consultants. Thereafter, but
possibly prior to the effective date of this Agreement, Watley will provide
various management consulting, strategic plan, and prospective operations
services.
   
4.
If requested by USDC or the Public Company, Watley shall provide advice and
assistance in the preparation and periodic updating of a strategic plan designed
to optimize such entity's business and value for its stockholders, which
strategic plan shall be suitable for presentation to financial and securities
analysts and to such entity's current stockholders, as well as to prospective
investors.
   
5.
In connection with the strategic plan, Watley shall provide advice and
assistance recommend alternative organizational structures and assignments of
responsibilities.
   
6.
If requested by USDC, Watley shall use commercially reasonable efforts to assist
USDC in its efforts to identify prospective investors to obtain a bridge capital
in the form of senior secured convertible notes of up to $3,000,000 on terms and
conditions reasonably acceptable to, and subject to the approval of, the Board
of Directors of USDC.
   
7.
If requested by USDC or the Public Company, as relevant, Watley shall use
commercially reasonable efforts to assist such entity in its efforts to identify
prospective investors to obtain up to an additional $10,000,000 of debt or
equity financing in one or more tranches, on terms and conditions reasonably
acceptable to, and subject to the approval of, the Board of Directors of such
entity. Watley shall analyze and quantify alternative structures for equity,
debt, or quasi-equity financing that are designed to meet 'such entity's growth
plan in accordance its strategic plan.
   
8.
If requested by USDC or the Public Company, as relevant, Watley shall provide
advice and assistance to such entity regarding negotiations with lenders or
leasing companies for the placement of any commercial debt, subordinated debt,
mezzanine debt, other debt facility, or leasing facility.
   
9.
If requested by USDC or the Public Company, as relevant, Watley shall assist
such entity's management, attorneys, and accountants with the preparation of the
various documents to be utilized with respect to USDC's or the Public Company's
debt or equity capital raising or leasing activities.
   
10
. If requested by USDC or the Public Company, as relevant, Watley shall provide
advice and assistance to such entity in respect of all aspects of the merger or
acquisition process, from identifying such entity's business requirements and
financial abilities, to identifying prospective targets and assisting with the
due diligence investigations thereof, assisting with the structure of the
proposed transaction, and providing advice regarding various alternatives for
financing the proposed transaction.
   
11
. If requested by USDC or the Public Company, as relevant, Watley shall provide
advice and recommendations to such entity regarding alternative composition
structures and functions of such entity's board of directors, including
designing codes of conduct and ethics, trading policies, and rules to implement
good corporate governance.
   
12.
If requested by USDC or the Public Company, as relevant, Watley shall provide
advice regarding adequate D&O insurance to protect and indemnify the officers,
directors, and such entity.
   
13
. If requested by the Company, Watley shall assist the company in selecting
appropriate investor relations' specialists to compliment any existing investor
relations' firm that may be retained by the company.
   
14.
If requested by the Company, Watley will advise and assist the Company on such
other issues as the Company may request from time to time during the period of
this agreement.
   
15.
If requested by USDC or the Public Company, Watley shall help recruit directors
to serve as non-executive members of the Board or as a non-executive Director of
either or both of USDC or the Public Company. Such appointments will be subject
to (i) the approval of the Board of Directors of USDC or the Public Company, as
relevant, and (ii) such entity obtaining a D&O insurance policy, reasonably
acceptable to the directors, of not less than $2,000,000 of coverage, unless
waived by the director.
       
FEES AND PAYMENTS
   
1.
The initial term of this engagement will be for two years. For the initial
two-month period of the engagement, the Company will pay a management-consulting
fee equal to be agreed. At any time, the company may elect to pay the
consultant's management consulting fees only, with shares of common stock issued
pursuant to an effective S-8 registration statement. If the company requests,
Watley shall assist the company in the preparation of an appropriate S-8
registration statement. The number of shares to be issued to the consultant for
any monthly fee shall be determined by dividing the average closing price of the
stock for five days preceding the issuance of the shares into the amount of the
fee. In addition, USDC shall issue to Watley or its designated nominees or
affiliates, 2,300,000 shares of common in USDC for overall consulting services
during the first 24 months.
   
2.
USDC or the Public Company, as relevant, shall pay to Watley a fee for the
services described in Section 6 & 7, above, in cash at the closing of such an
equity, debt, or quasi-equity financing. Such fees shall be equivalent to ten
percent (10%) of the first $10,000,000 of aggregate gross proceeds of such
financing and seven and one-half percent (7 1/2%) of any amount of aggregate
gross proceeds of such financing in excess of $10,000,000. This fee applies to
any equity, debt, or quasi-equity financing transactions that close during the
term of this Agreement or within twelve months thereafter if the party making
equity, debt, or quasi-equity investment was introduced to USDC or the Public
Company, as relevant, during the term hereof.
   
3.
USDC or the Public Company, as relevant, will pay to Watley a fee for the
services described in Section 8, above, in cash at the closing of such a
commercial loan or lease transaction. Such fees shall be equivalent to five
percent (5%) of the first $10,000,000 of borrowings or lease transactions in
favor of USDC or the Public Company, as relevant, and two and one-half percent
(2 1/2%) of any amount of borrowings or lease transactions in excess of
$10,000,000. This fee applies to any borrowings or lease transactions that close
during the term of this Agreement or within twelve months thereafter if the
party making such loan or lease transaction was introduced to USDC or the Public
Company, as relevant, during the term hereof. If warrants or other equity or
quasi-equity structures are granted or issued in connection with such a
borrowing or lease transaction lenders or lessors, USDC or the Public Company,
as relevant, will pay a fee to Watley equivalent to ten percent (10%) of the
total amount of funds to be received by USDC or the Public Company upon the
exercise of the warrants and for the warrants, equity or quasi-equity, on an as
received by USDC or the Public Company as relevant, basis.
   
4.
USDC or the Public Company, as relevant, will pay to Watley a fee for the
services described in Section 10, above, in cash at the closing of such a merger
or acquisition. Such fees shall be equivalent to six percent (6%) of the first
$5,000,000 of enterprise value of such merger or acquisition and three percent
(3%) of any amount of enterprise value in excess of $5,000,000. 70% of the fees
for M&A services will be paid to Robert Lee in accordance with his management
contract.
   
1.
As of the closing of the Transaction and in connection with such closing, USDC
will cause the Public Company to assume all of USDC's obligations hereunder.
This Section 8 shall not act as a novation of USDC's obligations under this
Agreement, such that notwithstanding such assumption, USDC shall remain liable,
jointly and severally, therefor and, upon the request of Watley, shall execute
such documents as Watley may reasonably request such that USDC shall become an
absolute guarantor of any obligations hereunder incurred by the Public Company.
   
DISPUTES AND CONTROVERSIES
   
The Parties agree that all disputes, claims, and other matters in controversy
arising out of or relating to this Agreement, or the performance or breach
thereof, shall be submitted to binding arbitration in accordance with the
provisions and procedures of this paragraph; provided, however, that the
arbitrator shall not be empowered to award punitive, exemplary or consequential
damages.
   
Any arbitration shall be held in Los Angeles, California in accordance with
applicable law except as provided to the contrary hereunder. Such arbitration
shall be held before and decided by a single neutral arbitrator. The single
neutral arbitrator shall be selected from a list of retired judges of the Court
of Los Angeles by a process mutually agreed upon by the parties.
   
The parties shall mutually agree upon the date and location of the arbitration
subject to the availability of the arbitrator, except that the arbitrator shall
give not less than (30) days notice of the hearing unless the parties mutually
agree to shorten time for notice.
   
The parties shall be entitled to undertake discovery in the arbitration in
accordance with California law. In conjunction with these processes, the parties
shall be entitled to request and obtain production of documents in discovery in
the arbitration in accordance with the same rights, remedies and procedures, and
shall be subject to all of the same duties, liabilities and obligations as if
the subject matter of the arbitration were pending in a civil action before a
Superior Court of the State of California. The parties hereby agree that any
discovery talked hereunder shall be permitted without first securing leave of
the arbitrator and shall be kept to a reasonable minimum.
    The decision of the arbitrator appointed pursuant to this agreement shall be
final and binding.    
The arbitration proceedings themselves and any discovery taken in connection
with the arbitration, shall be kept strictly confidential and shall not be
disclosed to any third party. The arbitrator may award to any prevailing party,
as determined by the arbitrator, part or all of the prevailing party's costs and
fees. "Cost and fees" means all reasonable pre-award expenses of the
arbitration, including the arbitrators fees, administrative fees, travel
expenses, out-of-pocket expenses such as photocopy, telecopy and telephone
charges, witness fees and attorneys' fees.
   
CONFIDENTIALITY
   
Watley acknowledges and agrees that it will receive and become aware of certain
information which is proprietary to the Company, including, without limitation,
prices, costs, personnel, knowledge, data and techniques, other non-public
information concerning the business or finances of the Company, and other
information the disclosure of which might harm or destroy the competitive
advantage of the Company (all of the foregoing shall hereinafter be referred to
as the "Proprietary Information"). Notwithstanding the foregoing, the
Proprietary Information shall not include any information which is generally
known or becomes part of the public domain through no fault of Watley, or is
required to be disclosed in the context of any administrative or judicial
proceeding. Watley agrees that it will not, directly or indirectly, disclose any
Proprietary Information to third parties, copy or use any Proprietary
Information, or publish any Proprietary Information, except for the purpose of
fulfilling its obligations to the Company.
   
INDEMNIFICATION
 
 
Except as may be prohibited by applicable law, the Company shall indemnify and
hold harmless Watley including each member, Executive Committee member and
officer thereof, their respective partners, officers, directors, shareholders
and trustees and the partners, officers, directors, shareholders and trustees of
such parties and in the discretion of the Executive Committee, may indemnify and
hold harmless any Affiliate thereof, and any employee or agent of, or adviser
to, each member, Executive Committee member and officer, and their respective
Affiliates (such Persons, to the extent they are required to be indemnified
hereunder or are provided indemnity hereunder by the Executive Committee, are
herein collectively referred to as "Indemnified Parties") from and against any
and all losses, claims, demands, costs, damages, liabilities, expenses of and
nature (including reasonable attorneys' fees and expenses), judgments, fines,
settlements and other amounts (collectively, the "Liabilities") arising from, or
related or incidental to, any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which such
Indemnified Party may be involved, or threatened to be involved, as a party or
otherwise, and arising out of or related to this agreement or the services to be
provided by Watley under this Agreement without limitation, liabilities under
   
California law if such Indemnified Party acted in good faith and in a manner it
reasonably believed to be in, or not opposed to, the interests office the
Company, and, with respect to any criminal proceeding, did not in good faith
believe its conduct was unlawful; provided, however, that such Indemnified Party
shall not be indemnified against any such Liabilities and the Indemnified Party
shall repay all amounts previously advanced by the Company pursuant hereto, that
were caused by such Indemnified. Party's actual fraud, gross negligence or
wanton or willful misconduct, unless the court in which such proceeding was
brought shall determine the Indemnified Party is fairly and reasonably entitled
to indemnify in which case such indemnification shall be provided only to the
extent permitted by such court. Notwithstanding the foregoing, to the extent
that an Indemnified Party has been successful on the merits or otherwise in
defense of any action, suit or proceeding referred to in this paragraph, or in
connection with any appeal therein, or in defense of any claim, issue or matter
therein, the Company shall indemnify such Indemnified Party against the
expenses, including, without limitation, reasonable attorneys' and accountants'
fees and expenses, incurred by such Indemnified Party in connection therewith.
The termination of any pending or threatened action, suit or proceeding by
judgment, order settlement, conviction, or upon a plea of nolo contendere or its
equivalent shall not, in and of itself, create a presumption or otherwise
constitute evidence that the Indemnified Party did not satisfy standards
indemnification set forth in this paragraph.
   
Liabilities incurred by any Indemnified Party in defending any pending or
threatened claim, demand, action, suite or proceeding shall, from time to time,
be paid by the Company in advance of the final disposition or settlement of such
claim, demand, action, suit or proceeding upon receipt of an undertaking by or
on behalf of the Indemnified Party to repay such amounts (or a proportionate
share of such amounts determined in accordance with clause (c) of this paragraph
if applicable) if it is ultimately determined that The Indemnified Party is not
to be indemnified by The Company as provided in this agreement.
   
If for any reason (other than the gross negligence or the wanton or willful
misconduct or bed fish office Indemnified Party), the foregoing indemnification
is unavailable to such Indemnified Party, then the Company shall contribute to
the amount paid or payable by such Indemnified Party as a result of such
Liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company, on the one hand, and such Indemnified
Party on the other hand, but also the relative fault of the Company and such
Indemnified Party as well as any relevant equitable considerations.
   
The indemnification (or contribution) and advancement of amounts provided by
this agreement shall not be deemed exclusive of, but shall be in addition to.
any other rights to which those persons seeking indemnification (or
contribution) or advancement of amounts may otherwise be entitled and shall
continue as to any Indemnified Party notwithstanding the dissolution or other
cessation to exist of such Indemnified Party or the withdrawal, adjudication of
bankruptcy or insolvency of such Indemnified Party, such Indemnified Party's no
longer serving m the capacity entitling it to indemnification under the
provisions of this agreement. or the termination of the Company.
   
The advancement, indemnity and contribution obligations of the Company under
this Agreement shall be in addition to any obligation which the Company may
otherwise have, shall be binding upon and inure to the benefit of any successors
assigns, heirs and personal representatives of the Company and each of the
Indemnified Parties and shall not be deemed to create any rights for the benefit
of any other party. The provisions of this paragraph shall survive any
termination of this Agreement.
    This Agreement shall constitute the whole and entire agreement of the
parties hereto with respect to the matters set forth herein and shall not be
modified or amended in any respect.     This Agreement is governed by and to be
construed in accordance with the laws of the State of California without regard
to conflict of laws principles.





So Agreed,
         
For The Watley Group, LLC
 
For US Dry Cleaning Corporation
/s/ Anthony Bryan   /s/ Michael E. Drace Anthony Bryan   Michael E. Drace    
CEO


